FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANUEL PINEDA,                                    No. 08-73592

               Petitioner,                        Agency No. A073-989-753

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Manuel Pineda, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ order affirming an immigration judge’s decision

denying his application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Pineda failed

to establish a nexus between the persecution he fears in Guatemala and a statutorily

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992); Gormley

v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (random criminal acts bore no

nexus to a protected ground). Accordingly, Pineda’s asylum and withholding of

removal claims fail.

      Substantial evidence also supports the agency’s determination that Pineda is

not eligible for CAT relief because he failed to show it is more likely than not he

would be tortured if removed to Guatemala. See Wakkary v. Holder, 558 F.3d

1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73592